Citation Nr: 0318409	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  02-02191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if the claim is reopened, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counse




INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 2001 RO decision which found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.


FINDINGS OF FACT

1.  An October 2000 Board decision denied service connection 
for PTSD.  Evidence submitted since then includes some 
evidence which is neither cumulative nor redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

2.  The evidence in its entirety demonstrates that the 
veteran served in combat and has a current acceptable 
diagnosis of PTSD related to a service stressor.


CONCLUSIONS OF LAWS

1.  New and material evidence has been submitted since the 
October 2000 Board decision, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  Based on a reopened claim, PTSD was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through discussions in correspondence, the RO rating 
decision, and the statement of the case, the VA has informed 
the veteran of the evidence necessary to reopen and 
substantiate his claims for service connection for PTSD.  
Pertinent identified medical records have been obtained.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claim for service connection for PTSD was denied in an 
October 2000 Board decision.  That decision is final, with 
the exception that the claim may be reopened is new and 
material evidence has been submitted since then, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); 38 C.F.R. § 3.156(a) (2002).]

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

With regard to whether the previously denied claim has been 
reopened, it is noted that evidence available at the time of 
the October 2000 Board decision led the Board to conclude 
that the veteran did not have an acceptable diagnosis of 
PTSD, and thus service connection for the claimed condition 
was not warranted.  Evidence received since the October 2000 
Board decision includes some additional medical evidence to 
the effect that the veteran does have PTSD.  Comparing the 
old and new evidence, the Board finds that evidence submitted 
since the October 2000 Board decision includes some evidence 
which is neither cumulative nor redundant, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  That is, new and material 
evidence has been submitted, and the claim for service 
connection is reopened.  

The Board has given a de novo review to the reopened claim 
for service connection for PTSD.  Manio, supra.  The evidence 
shows that the veteran served on active duty in the Army from 
1951 to 1953, including service in the infantry in Korea 
during the Korean Conflict.  His service decorations include 
the Combat Infantryman Badge, indicating combat service.  
Post-service medical records since the 1970s note various 
psychiatric diagnoses, including anxiety and depression.  
Medical records since 1998 variously state the veteran does 
have or does not have PTSD.  VA examinations in 1998 and 2001 
note the veteran has an anxiety disorder, but these 
examinations do not find PTSD.  The Board notes that PTSD is 
merely one type of an anxiety disorder.  Other recent medical 
evidence from a private psychiatrist, Dr. M.A. Cubano, is to 
the effect that the veteran does have PTSD.  In particular, a 
February 2001 letter from Dr. Cubano describes the veteran's 
combat stressors, provides a diagnosis of PTSD, and links the 
PTSD to combat stressors.

As the veteran is a combat veteran, the Board accepts that 
during service he experienced a combat stressor which might 
lead to PTSD.  After reviewing the conflicting medical 
evidence, the Board finds that it is approximately balanced 
on the question of whether there is a valid diagnosis of PTSD 
related to service.  Under such circumstances, the veteran is 
given the benefit of the doubt (38 U.S.C.A. § 5107(b)), and 
thus the Board finds that there is an acceptable diagnosis of 
PTSD which is medically related to a confirmed service 
stressor.  In short, all elements for service connection for 
PTSD are satisfied, and service connection is warranted.


ORDER

Based on a reopened claim, service connection for PTSD is 
granted.






	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

